DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-13 and 16-20 are allowed.
The closest references found are Ogren et al (4,689,052), McFarland et al (8,104,362) and Trimborn et al (2013/0098142).
Both Ogren et al and McFarland et al teaches the use of a virtual impactor with the particle measuring system for separating the particles of a predetermined size range from an aerosol.
Trimborn et al discloses method and apparatus for measuring aerosols in a large volumetric stream comprises an inlet (4a), a concentration measuring unit (2a, 2b, 2c) and an impactor (28) (see figure 1).
The references fail to teach “a circulating-flow channel in which a part of the separated aerosol with fine particles is returned in the circulating flow from the aerosol outlet to the aerosol inlet of the aerosol suction pump, wherein the side outlet of at least one further virtual impactor stage is connected to the circulating-flow channel’; in combination with the rest of limitations of the claim.
The following is an examiner's statement of reasons for allowance:


As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations “a circulating-flow channel in which a part of the separated aerosol with fine particles is returned in the circulating flow from the aerosol outlet to the aerosol inlet of the aerosol suction pump, wherein the side outlet of at least one further virtual impactor stage is connected to the circulating-flow channel; in combination with the rest of limitations of the claim 1.
	Claims 2-13 and 16-20 depend on claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            January 1, 2022